Title: To Thomas Jefferson from Louis Le Pelletier, 1 February 1787
From: Le Pelletier, Louis
To: Jefferson, Thomas



Monsieur
Paris le 1er. fevrier 1787

J’ai l’honneur de vous adresser une expédition des procès verbaux des deux séances des 15 et 28 7bre: dernier de la réception et de l’inauguration du buste de M. le Marquis de la fayette, à l’hôtel de ville de Paris, de l’enrégistrement fait de la lettre par laquelle Mr. le Baron de Breteüil a annoncé au Corps de Ville les intentions du Roi sur cet objet, de la lettre que vous avez écrite, Monsieur, et enfin de la delibération prise par les Etats de Virginie.
J’ai été bien touché de l’indisposition qui vous a empêché de nous transmettre vous même ce gage intéressant de l’opinion et des sentimens de vos compatriotes. Soyez près d’eux l’interprête de tous ceux qui nous animaient en ce moment, des vœux que nous formerons toujours pour que l’amérique Septentrionale et les Etats de Virginie voient accroître leurs forces en éloignant de leurs mœurs et de leurs foyers ce qui a porté le germe de la destruction parmi les plus grands Etats. C’est en conservant cette simplicité, cette pureté primitive qui sont les bases et les garants de la prospérité publique que vous atteindrez au dégré de splendeur que vous promettent vos sages constitutions et dont votre alliance avec notre auguste Monarque est le gage. Assurez de l’attachement immuable de cette Capitale tous ces hommes vertueux qui ont travaillé si efficacement à la gloire et au bonheur de leur patrie, et recevez, Monsieur, les mêmes témoignages qui vous sont dûs personnellement à tant de titres. Soyez persuadé que J’éprouve une satisfaction bien véritable en joignant l’expression de tous mes sentimens à ceux dont Je suis dans cette circonstance l’organe auprès de vous.
J’ai l’honneur d’être avec un respectueux attachement Monsieur, de votre Excellence, Le très humble et très obéissant serviteur,

Le Pelletier

